DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 3/28/22 and IDS filed on 4/2/19 and 4/10/19. Claims 13-30 are pending in the application.
Election/Restrictions
Applicant’s election of  group I in the reply filed on 3/28/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/22.
Applicant’s election of   “guar hydroxypropyl trimonium chloride” as the species drawn to “ non-cellulosic  polysaccharide derivative comprising at least one cationic group”  in the reply filed on 3/28/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-26 are are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/22.
Claims 13-20, 24 and 27-30 are examined in the application and the generic claim is examined to the extent that it reads on “guar hydroxypropyl trimonium chloride” as the species drawn to “ non-cellulosic  polysaccharide derivative comprising at least one cationic group” only. 
Claim Objections
Claim 20 is objected to because of the following informalities: the recitation of
 “pbw’. This term appears to be an abbreviation. The full name should be spelled out
the first time these terms appear in the claims, or it cannot be clear what exactly these
terms stand for. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  U.S. Patent 6,258,348 (‘348) and US 2015/0183979 (‘979).
	Patent ‘348 teaches hair conditioning formulation for mending split ends of hair  and thus teaches the claimed method for mending split ends  drawn to claim 13. Patent at col.4, ll. 15-25 teaches claimed guar hydroxypropyl trimonium chloride ( claims 13-17 and 24) exemplified by  JAGUAR and the trade name is Jaguar C13S. See table 4 for formulation 6 and the amount of  guar hydroxypropyl trimonium chloride is 0.25 and this is within 0.01-2  claimed in claim 20.
The difference between patent ‘348 and instant application is patent ‘348 does not recite the degree of substitution and claimed average molecular weight.
US ‘979 teaches rheology modified compositions and at ¶¶ [ 0026-0029 teaches:

    PNG
    media_image1.png
    443
    572
    media_image1.png
    Greyscale

See below for table 1:

    PNG
    media_image2.png
    380
    619
    media_image2.png
    Greyscale

Jaguar C17 has degree of substitution between 0.17-0.20 and meets claim 13 for degree of substitution greater 0.15 and meets claim 27 having the value between about 0.17 to about 0.35 and meets claim 28 having the value between about 0.18 to about 0.30.  Jaguar C-HT also meets the degree of substitution for claims 13 and 27-28  and thus meet the claimed average molecular weight claimed in claims 19 and 29-30.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare conditioning compositions for  mending split ends by substituting guar hydroxypropyl trimonium chloride (claims 13-17 and 24) sold  by  trade name Jaguar C13S with another functional equivalent guar hydroxypropyl trimonium chloride with another trade name  like Jaguar C17 or Jaguar C-HT with the reasonable  expectation of success that these guar hydroxypropyl trimonium chloride  polymers also mend split ends of hair taught by patent ‘348 for mending split ends of hair using guar hydroxypropyl trimonium chloride sold by trade name Jaguar C13S. tis is prima facie case of obviousness.
 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619